DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Jaketic on 8/15/22.
The application has been amended as follows:  Regarding claim 16 line 2, delete 15 and insert 10
Regarding claim 17 line 2, delete 14 and insert 10

16. (Amended) The computer implemented method of detecting cancer cells in a biopsy sample according to claim10, further including displaying a classification result.

17. (Amended) The computer implemented method of detecting cancer cells in a biopsy sample according to claim .

Response to Amendment
Examiner acknowledges canceled claims 3, 14 and 15.  Applicant’s arguments, see remarks page 7 line 19- page 8 line 8, page 8 line 13- page 9 line 5 and page lines 8-16, filed 7/14/22, with respect to independent claims 1, 10 and 20 have been fully considered and are persuasive.  The rejection of 4/14/22 has been withdrawn.  Prior are could not be found for the claimed invention.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-13 and 16-20 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
August 16, 2022
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664